Citation Nr: 0515406	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for spondylolisthesis, T12-L1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 2001 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which granted service connection for 
spondylolisthesis, T12-L1, and assigned a 20 percent 
disability rating.

The veteran testified before the undersigned at a Travel 
Board hearing in January 2004.  In September 2004 the veteran 
was notified that the tape of this hearing was lost and the 
transcript could not be obtained.  

In correspondence dated in October 2004, the veteran 
requested a new Travel Board Hearing.  A Travel Board hearing 
was scheduled for February 2005 and the veteran was provided 
notice of this hearing in February 2005.  However, the 
veteran failed to report to the scheduled hearing.  He was 
re-scheduled for a May 2005 videoconference hearing, but 
correspondence from the veteran that month is construed as a 
withdrawal of the hearing request.  See 38 C.F.R. § 20.704(d) 
(2003).  

This claim was previously before the Board in October 2004 
and was remanded for further development.  The requested 
development has been completed and the case has since 
returned to the Board.


FINDING OF FACT

In May 2005, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2005, the veteran submitted correspondence to the RO 
wherein he indicated that he wished to withdraw his appeal 
concerning the issue of an initial disability evaluation in 
excess of 20 percent for spondylolisthesis, T12-L1.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2004).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal concerning entitlement to an evaluation in excess 
of 20 percent for spondylolisthesis, T12-L1 is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


